Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  November 9, 2012                                                             Robert P. Young, Jr.,
                                                                                         Chief Justice

  145340-2 & (38)                                                              Michael F. Cavanagh
                                                                                     Marilyn Kelly
                                                                               Stephen J. Markman
                                                                               Diane M. Hathaway
                                                                                   Mary Beth Kelly
  CHERRYLAND ELECTRIC                                                              Brian K. Zahra,
  COOPERATIVE,                                                                                Justices
           Petitioner-Appellee,
  v                                                   SC: 145340
                                                      COA: 296829
                                                      MTT: 00-296021
  BLAIR TOWNSHIP,
           Respondent-Appellant.

  ____________________________________/
  CHERRYLAND ELECTRIC
  COOPERATIVE,
           Petitioner-Appellee,
  v                                                   SC: 145341
                                                      COA: 296830
                                                      MTT: 00-296028
  EAST BAY TOWNSHIP,
            Respondent-Appellant.

  ____________________________________/
  CHERRYLAND ELECTRIC
  COOPERATIVE,
           Petitioner-Appellee,
  v                                                   SC: 145342
                                                      COA: 296856
                                                      MTT: 00-296026
  GARFIELD TOWNSHIP,
            Respondent-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the May 15, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
                                                                                                              2

oral argument, the parties shall address whether these cases involve a mutual mistake of
fact within the meaning of MCL 211.53a. They may file supplemental briefs within 42
days of the date of this order, but they should not submit mere restatements of their
application papers.

      The motion for peremptory reversal remains pending.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 9, 2012                    _________________________________________
       h1106                                                                Clerk